Citation Nr: 0513617	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected hypertension, based upon the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty in 
February 1993, following over 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for hypertension under Diagnostic 
Code 7101, evaluated at zero percent disabling from August 
12, 2002.  The veteran perfected a timely appeal of this 
determination to the Board.

In March 2005, the veteran and his spouse testified at a 
hearing conducted before the undersigned Veterans Law Judge 
at the Board's Central Office in Washington, 
D.C.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for 
hypertension, the Board has framed this issue as shown on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  38 
C.F.R. § 4.104 (2004).  Under this regulatory provision, a 
rating of 10 percent is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  

The record shows that since the filing of his claim in 2002, 
the veteran's diastolic pressure readings have not been 
predominantly 100 or more, nor have his systolic pressure 
readings been predominantly 160 or more.  In fact, the 
readings since that time period have been predominantly below 
those benchmark readings.  

Significantly however, Diagnostic Code 7101 also provides 
that a minimum 10 percent evaluation is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  

Given that the veteran is taking antihypertensive medication, 
his claim turns upon whether a history can be documented of 
diastolic blood pressure of predominantly 100 or more prior 
to the initiation of the anti-hypertensive medication 
regimen.  

At his hearing before the Board, the veteran indicated that 
while he was in service in Germany between 1986 and 1989, his 
blood pressure had reached a very high level to the point 
that further evaluations were recommended and conducted.  The 
service medical records in the claims file, however, contain 
no documentation of that purported medical intervention.  
Curiously, in fact, there are almost no medical records dated 
between the suggested time frame.  Consequently, it appears 
that additional search including alternative avenues needs to 
be conducted for any additional service medical records that 
may be available but not of record.  

Based on the provisions of 38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c), and the lack of information in the claims 
file identifying if alternative sources were 


searched, there is insufficient evidence to make a 
determination that further development of the service medical 
records would be futile.  Thus, alternative sources for these 
records must be searched.

Further, a review of the claims file shows that the earliest 
post-service medical records in the claims file are dated 
July 28, 2001.  Private outpatient treatment records for that 
date document the diagnosis of hypertension and treatment 
with Procardia.  This record also shows that the veteran 
needed a check-up because he was changing doctors.  The 
foregoing would suggest that the veteran had received earlier 
treatment, and in fact, the veteran confirmed that fact at 
his hearing before the Board.  Although the RO has previously 
made an effort to obtain information pertaining to the 
location of all post-service medical records from the 
veteran, an additional inquiry will be helpful given that the 
veteran is now fully advised as to the importance of those 
records to the success of his claim.  

Finally, the veteran testified that he is in receipt of 
ongoing treatment for his hypertension through Dr. 
Cumarasamy.  The most recent treatment records from that 
physician, however, are dated in July 2002.  Consequently, it 
is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been identified in order to fully determine the nature 
and severity of the disability at issue.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Accordingly, this case is REMANDED to the RO via the Veterans 
Benefits Administration (VBA) AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has 


remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him post-service for hypertension 
prior to July 2001, the earliest post-
service date of the treatment in the 
claims file, and since July 2002, the 
date of the most recent treatment records 
in the claims file.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records, 
including those from Dr. Cumarasamy 
should be requested directly from the 
healthcare providers.  All information 
which is received should be associated 
with the claims file.

3.  The VBA AMC should complete the 
development of the evidence with regard 
to the use of alternative methods for 
obtaining the alleged missing service 
medical records in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, including, but 
not limited to, contacting the NPRC (or 
any other appropriate agency/office) and 
request all available SGO records or 
morning reports documenting the veteran's 
medical care.  The VBA AMC should also 
contact the service department itself for 
the purpose of obtaining service medical 
records directly from the U.S. Army, 
particularly for the period between 1986 
and 1989, when the veteran was 
purportedly stationed in Germany.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal.  The 
principles found in Fenderson v. West, 12 
Vet. App. 119 (1999) should be taken into 
consideration in this regard.  The VBA 
AMC should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2004).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final 


outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


